.‘:.   395
                                                                            .-




            OFFICE    OF THE ATTORNEY     GENERAL     OF TEXAS
                                 AUSTIN




                                                    in Tour with
                                                     in 0~0108 or




                                          rrfora     truer
                                           truokr   and mud-




              v. A. P. c., 887a, Beotion 6 limit8 thr total x-018
I   rrlght 0r tzuok   and 10ld to sc4,ooo
                                        pounda.       Tour dirriou f ty
    ~~18.8 rrom tho brlioi held by nom. oarrlrrr       that the orri00
    of Defrnrr Tmnmportation    ha8 I##~64 order8 rhloh        under ear-
i
                                                                     396




!-Ion.     Aomer    Cmrrimoa,     Jr.,     Fmgm   2



tmln ooa4ltloom rmquirr. b*arlrr  loadingmad to tho bellof
sx~roms04 by a dlmtriot ltto r nrtoyyou that thim drpart-
ment, la Oplnlonm no. O-5165 an4 no. 5341, role4 that tho
rtatr laws mumt glrm rmy to thm ordera of tho 0. D. T.
           In tbonr opinion8 no !1014that the ~odrrrl nr
Fowsr 18 superior to thm Stmtm*m Follom Foru, that in mama
of confll~t the iomsr would prevail, that mooordlnglyit
soul4 not b8 punlmhablm ~4ar thm 3tat.Olar ior l o a r r la r
to do what thr 0. b. T. require4 of him though muoh lotlon;
night ooaillot with tho writtrn gsovlmlonm of th. Tex68 p.igh-
way Law. .::arerm not asked  nor did wm ama upon thm qummtior,
of rhrthrr or not tho 0. D. T. had adopteda rulo rwplrlng
motor carrlorm to oprrato under oorwlltionmoutlawed by th0
Texam 3tatutrm.
          The .?tat0Statutm la olssr. The only thing to bo
drteml~ed la whsthor the 0. D. T. by lawful orb? rm;uirmm
motor oarrlerm to operate with a gross load lnoludtng v&lo10
in       010088    Of   88,ooc   pOUDd8.

          Ix bmllere that thm ardor8 Or thr 0. I).T. menlfemt
an lntrntlon not to rrqulm l motor ourier to trmnmport   ln a
manner that la promorlb84 br 3tatm mtatutmm mnd that the oon-
rtruotlonm plaoed thomoa  br it8 own orrlolalmmm in moo014
rlth thlm-view.
          xm qtiotm the rOiiOI#iBg  lxomrptm iron a letter rrlt-
tan by Jomrph K. Kollmr, Conmultant on st6to    Bmrriorm in tho
OifiOS Of JO8CQh B. wattma,     Oirrotor of tho osrloo or ~mfmn88
Tranmportationto f. x. Longlry,.Chief of thr Liomamm       ma4
%l&ht Dlrlmlon, Taxns Department ot fubllo Safety on       /,ugumt
13, 194er
                mYour lrttrr c# July 15, a4dremse4 to Dlreotor
           ?!amtman, ham been referred to me. I mmlnolomlng
           hermwlth a Copy 0r a psmmmrelsamo ar DlrWtOr Emmt-
           man~m, lmmumd OILftiy 9, in rhlmh ho SIULOUBO~~ that
           all outmtandlng O.D.T. ordmrm ooverlngtruok oonmmr-
           ration would be amended 80 that they would not ocn-
           fllot with any mtatr lewm. Canrral Order O.D.T. No.
                                                               .   397




Eon. Romrr Gmrrl'ioa, Jr., Page 3



      17, Immar6 on Jul7 14, mmrrirm thosr 84Jo#t-
      meats Into OfrOot.
           *Thr lnolomr4 oopy of 0. 0. T. Ordu xo.
      17, ~motlon 501.4 (o), romdm mm tollowm~
            *tThr prorImlonm oi this subpart lhmll
          not br so aoamtruo4 of rpplle4 mm to ro-
          qulrm 8ny oomon orrrlu to p4rrom anr
          tnnmportmtloo lorvloo, the prrontmor
          of rhloh by   It la no tlotborIzm4 or-amno-
          tlonmd by law or to rmndmr lny muoh ler-
          ~100 bryoud Its trmnmportmtlon ompmoltr.t*
            In OmnrrmlOrder 80. 3, rrrlmo4 Jrilr13’ 194Z,
wm   find this prorimloot
           "(0) Thm.provImlonm of taim mubpmrt mhmll
      not be so ocximYMm4 or ippllmd ma to r o q ulrlny
                                                     r
       oomimonomrrisr to pmrSorrr any trmnmportmtloa mot-
      vi00 tho prriormanoo of uhlah by it la not mu-
      thorkmd or rmnotionod by 188 or to rmndmr any
      suoh mmioo bryond ltm tnnmportmtlon orpmolt~,*
          Tb mubpmrt refrrrod to 4omlm with oomrionoerrImrm
or propmrty  mnd the oonmmnmtlon of thmlr motor mqulpaent.
In oonnmotlou dth thim ardor on tho ioll~lng dry the O.D.T.
mmdb l relmmem la whloh it mtmto4:
            vo truok will bo rmgulrod to p ufo r m l
       mrnloo rhloh Im *boyon Its trmnmportmtloa
       ompmotty* or wbloh $8 not rothnrltm~or •mno-i~
       tloomd br lmw.’                            ..i-    ,A

          YOU arm mmoor4Ingl~md~Imm4 thit  the 3tmtr statute
prohibiting thm weight of a motor trhiolm and Its load irom
4xoe4dins 38,000 pounds is still in full forom and dimot,
and that the 0. D. T. ham not 4lrmotr4 m0tOT OmrTiUS ln
Tmram to lxoomd tbLm limit.
YonormblmBomrr Gmrrimon, Pago 4


            %a trut‘tbmt      tM8 18 ruiiy rmmponmlroto
your   rrqommt.   It nm    oan be of turthmr lwvlob, plmrmm
omll upon us.

                                        Yours rmry    tntlr
                                    ATTUWKT GKHKRAL OY TRXAS

                                    BY LiJztwaw~
                                           DmV14 1. Romth
                                                     AmmImtmnt